DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/26/2022 is acknowledged.
Claims 32-34 and 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24, 29, 31, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger US 4045070 (hereinafter Geisinger) in view of Zaitz US 2015/0360651 (hereinafter Zaitz).
Re. Cl. 22, Geisinger discloses: A syringe body holder (18, Fig. 1) comprising: a handle (22, Fig. 1) configured to be hung on a support (see Fig. 1, by hanging 22 onto a hook for example); a body (20, Fig. 1) connected to the handle and having a central opening for receiving a barrel of a syringe body (see Fig. 1, in the same manner as shown supporting 10), the body having an upper frustoconical wall portion (26, Fig. 3) and a lower annular wall portion (24, Fig. 3) for receiving the syringe body barrel therethrough (see Fig. 1), the body configured to keep the syringe body upright with the handle hung on the support (see Fig. 1).  
Re. Cl. 29, Geisinger discloses: the body includes at least one flat flange (38, Fig. 4) extending radially outward from the upper frustoconical wall portion (see Fig. 4-5, the portion 38 extends radially outward from the portion 26) and the handle includes an end portion connected to the at least one flat flange and extending away from the at least one flat flange generally normal to the at least one flat flange (see Fig. 1-2 and 5, the end of 22 attached to 36 enables bending so that the handle extends normal to the flange 38).
Re. Cl. 31, Geisinger discloses: the syringe body further comprising a lid movable between a closed position wherein the lid covers Page 3 of 7RESPONSE dated July 26, 2022 Attorney Docket 9262-152898-US an opening of the syringe body and an open position wherein the lid is spaced from the opening of the syringe body (see Fig. 1, the holder is capable of supporting a syringe body with an openable lid as claimed in the intended use language). 
Re. Cl. 35, Geisinger discloses: A system for administering a solution (Fig. 1), the system comprising: a syringe body (10, Fig. 1) including a collar (edges of the groove 16 as can be seen in Fig. 1, and discussed in Col. 2, Lines 54-56) and a barrel (straight section of the groove 16, Fig. 1); a handle (22, Fig. 1) configured to be hung on a support (see Fig. 1, the handle as shown is configured to be hung on a support such as a hook); a holder body (20, Fig. 1) connected to the handle and having a central opening sized to receive the syringe body (see Fig. 1, matches the size of 10), the body having an upper frustoconical wall portion (26, Fig. 3) and a Page 4 of 7RESPONSE dated July 26, 2022 Attorney Docket 9262-152898-US lower annular wall portion (24, Fig. 3) for receiving the syringe body barrel therethrough (see Fig. 1), the body configured to keep the syringe body upright with the handle hung on the support (see Fig. 1). 
Re. Cls. 22-24, 35 and 38, Geisinger does not disclose an alignment portion extending laterally from a portion of the upper frustoconical wall portion and located above the lower annular wall portion, the alignment portion forming a pocket for receiving a projection of the syringe body to inhibit the syringe body from rotating within the central opening of the body (Cl. 22), the pocket includes a first side wall and a second side wall connected by a floor, the floor supporting the projection of the syringe body and the first and second side walls inhibiting substantial rotation of the syringe body (Cl. 23), a second alignment portion for receiving a second projection of the syringe body (Cl. 24), at least one projection of the syringe body; an alignment portion extending laterally from a portion of the upper frustoconical wall portion and located above the lower annular wall portion, comprising a pocket for receiving a projection of the syringe body to inhibit the syringe body from rotating within the central opening of the body (Cl. 35) or the projection is an upper projection extending from the collar of the syringe (Cl. 38).  Zaitz discloses a holder assembly (Fig. 1) which includes a body (11, Fig. 1) which receives an insert (12, Fig. 1) in a rotationally fixed manner.  Re. Cl. 22, Zaitz discloses an alignment portion (36, Fig. 4) extending laterally from a portion of the upper frustoconical wall portion (27, Fig. 4) and located above the lower annular wall portion (29, Fig. 4), the alignment portion forming a pocket for receiving a projection of the insert to inhibit the syringe body from rotating within the central opening of the body (see Fig. 1-4, pockets created by 36 receive projections 35, to prevent rotation as discussed in Paragraph 0014, Lines 17-19). Re. Cl. 23, Zaitz discloses the pocket includes a first side wall and a second side wall connected by a floor, the floor supporting the projection of the syringe body and the first and second side walls inhibiting substantial rotation of the syringe body (see Fig. 4, the member 36 is substantially rectangular and matches with 35, thus functioning as claimed).  Re. Cl. 23, Zaitz discloses a second alignment portion for receiving a second projection of the syringe body (see multiple 35 and 36 as shown in Fig. 1-4).  Re. Cl. 35, Zaitz discloses at least one projection of the insert (see 35, Fig. 1); an alignment portion (36, Fig. 4) extending laterally from a portion of the upper frustoconical wall portion (27, Fig. 4) and located above the lower annular wall portion (29, Fig. 4), comprising a pocket for receiving a projection of the syringe body to inhibit the syringe body from rotating within the central opening of the body (see Fig. 1-4 and Paragraph 0014, Lines 17-19).  Re. Cl. 38, Zaitz discloses the projection is an upper projection extending from the collar of the insert (see 35, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geisinger device to include the mating protrusions and recesses in Zaitz since Zaitz states that such a modification prevents relative rotation between the parts (Paragraph 0014, Lines 17-19). 
Claims 25-28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger in view of Zaitz as applied to claims 22-24, 29, 31, 35 and 38 above, and further in view of Marchand US 2014/0223785 (hereinafter Marchand).
Re. Cls. 25-28 and 36-37, Geisinger discloses the central opening of the body extends along a central, longitudinal axis (see Fig. 1, the opening which receives 10 is about a vertical axis extending through the center of 10) but the combination of Geisinger in view of Zaitz does not disclose the second alignment portion is a through opening on a side of the body sized to receive the second projection of the syringe body (Cl. 25), the through opening has a first portion in the upper frustoconical wall portion and a second portion in the lower annular wall portion (Cl. 26), third and fourth alignment portions for receiving third and fourth projections of the syringe body, the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions (Cl. 27), the body includes a second alignment portion including at least one through opening extending laterally through a side wall of the body sized to receive a second projection of the syringe body (Cl. 28), the body includes a second alignment portion including at least one through opening extending laterally through a wall of the body sized to receive a second projection of the syringe body (Cl. 36) or the projection is an upper projection extending from the collar of the syringe (Cl. 37). Marchand discloses a rotational locking assembly (Fig. 1) between a holder (24) and an insert (30, Fig. 1) which includes a second alignment portion (26, Fig. 1) for receiving a second projection (83, Fig. 5).  Re. Cl. 25, Marchand discloses the second alignment portion is a through opening (see Fig. 1, the slots 26 extend vertically through surface 25) on a side of the body sized to receive the second projection of the insert (Paragraph 0059, Lines 5-6).  Re. Cl. 26, Marchand discloses the through opening has a first portion in the upper frustoconical wall portion (24c, Fig. 1) and a second portion in the lower annular wall portion (25, Fig. 1).  Re. Cl. 28, Marchand discloses the body includes a second alignment portion (26, Fig. 1) including at least one through opening (see Fig. 1, the slots 26 extend vertically through surface 25) extending laterally through a side wall of the body sized to receive a second projection of the insert (see Fig. 1, the slots 26 extend laterally into wall 25).  Re. Cl. 36, Marchand disclose the body includes a second alignment portion (see 26 in 25, Fig. 1) including at least one through opening (see Fig. 1, the slots 26 extend vertically through surface 25) extending laterally through a wall of the body sized to receive a second projection of the syringe body (see Fig. 1, the slots 26 extend laterally into wall 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Geisinger in view of Zaitz device to include the other alignment portions of Marchand since Marchand states that such a modification constitutes anti-rotation securement between the parts (Paragraph 0068, Lines 15-17).  Such a modification would make a more secure connection which would spread potential rotation forces out amongst different parts of the device, thereby enabling the device to have a higher resistance to torsional forces.
Re. Cl. 27, it is the Examiner’s position that the combination of Geisinger, Zaitz and Marchand  would disclose third and fourth alignment portions for receiving third and fourth projections of the syringe body, the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions since as can be seen in both Zaitz and Marchand, they disclose alignment portions at various locations about the circumference of the device (e.g. in Zaitz see Figs. 1-4 which show both 36 and 36 spaced circumferentially and in Marchand, see Figs. 1-3, which have 83 and 26 circumferentially spaced; therefore employing the Geisinger device with these alignment portions would have alignment portions “adjacent” one another as claimed).  

Re. Cl. 37, Zaitz discloses the projection is an upper projection extending from the collar of the insert (see Fig. 1, the projection extends from an upper portion 18 or collar of 12).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geisinger in view of Zaitz as applied to claims 22-24, 29, 31, 35 and 38 above, and further in view of Hidding US 2982434 (hereinafter Hidding).
Re. Cl. 30, Geisinger discloses the handle is elongated and includes a first end portion connected to the body and an opposite, second end portion connected to the body (see Fig. 1-4, the ends of handle 22 are connected to the body via 36 and 38).  Geisinger does not disclose that the first and second ends are configured to be releasably connected to the body.  Hidding discloses an alternate holder (Fig. 6) which includes a handle (10c, Fig. 6) that has two ends which are configured to be releasably connected to the body (see Fig. 6, releasably connected to 12c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zaitz handle to be releasably connected to the body as disclosed by Hidding to enable the user to replace a damaged or worn handle without having to replace the entire apparatus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayer US 4930532, McDaid US 5647520, and Michiwaki US 2016/0290384 disclose other known holders which are relevant to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/           Primary Examiner, Art Unit 3632